 


113 HR 763 IH: To repeal the annual fee on health insurance providers enacted by the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 763 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Boustany (for himself, Mr. Matheson, Mr. Holding, Mr. Roe of Tennessee, Mrs. Black, Mr. Fleischmann, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the annual fee on health insurance providers enacted by the Patient Protection and Affordable Care Act. 
 
 
1.Repeal of annual fee on health insurance providersThe Patient Protection and Affordable Care Act is amended by striking section 9010. 
 
